DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-5 and species, with traverse in the reply filed on December 15, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The claims 7-11 are withdrawn from consideration.
Claim Objections
Regarding claims 1 and 3-5 are objected because each of these claims recite a Markush group that is in improper form. The examiner requests that Applicant amend the claims to place the Markush groups in the proper form (i.e., “selected from the group consisting of A, B and C”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3-5, the word of “can” and the phrase of “may be” render the claims indefinite. The Examiner suggested the claims read as “is optimally”. Appropriated corrections are required.  
The word “here” recited in claim 1 is unclear and confused. Appropriated correction is required.  
The phrase of “can have 1 to 3 independently selected from…” recited in claim 1 is unclear and confused. Appropriated correction is required.  
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b) for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (Tetrahedron Letters, 45, 2004, 8327, applicants submitted in IDS).
Regarding claims 1 and 3-4, Smith et al. teach bulky (2,6-dimesitylphenyl)dimethylphosphine ligand DmpPMe2 (1).
The ligand DmpPMe2 (1) taught by Smith et al. does not correspond to the instant claimed phosphine ligands of general formula Ia or Ib, because when Ar=2, 4,6-trimethylphenyl, R2 and R3 cannot be methyl groups.
Smith et al. do not specifically disclose the instant claimed phosphine ligand, for example 2, 4, 6-trimethylphenyl)diethyl phosphine having the structure as shown below.
2 group inserted between the methyl group and phosphorus as indicating below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The prior art compounds are true homologs of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one on ordinary skill in the arts would have been motivated to make the claimed compounds in searching for new bulky (2,6-dimesitylphenyl)dialkylphosphines. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art search is extended to the extent necessary to determine patentability of the Markush-type compounds as discussed above.
In this case, the Examiner searched the elected species. There was no prior art discovered on the particular process as per applicant elected species. Therefore, the search of the species has been extended to the non-elected monophosphine ligand as discussed above.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738